UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 30, 2011 Commission File Number: 001-34048 One E-Commerce Corporation (Exact name of registrant as specified in its charter) Nevada 87-0531751 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 1370 Avenue of the Americas New York, New York 10019 (Address of principal executive offices) (858) 699-8313 (Registrant’s telephone number, including area code) One Clyde Street, Golf, Illinois 60029 (Former name or former address if changed since the last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communication pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item No. Description of Item Page No. Item 1.01 Entry Into a Material Definitive Agreement 3 Item 2.01 Completion of Acquisition or Disposition of Assets 4 Item 3.02 Unregistered Sales of Equity Securities 28 Item 3.03 Material Modification of Rights of Securityholders 28 Item 5.01 Changes in Control of Registrant 28 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers 29 Item 5.03 Amendment of Articles of Incorporation or Bylaws; Change in Fiscal Year 29 Item 5.06 Change in Shell Company Status 29 Item 9.01 Financial Statements and Exhibits 29 2 EXPLANATORY NOTE This Current Report on Form 8-K is being filed by One E-Commerce Corporation.We are reporting the acquisition of a new business and providing a description of this business and its audited financials below. USE OF DEFINED TERMS Except as otherwise indicated by the context, references in this Report to: · “ONCE,” “the Company,” “we,” “us,” or “our,” are references to the combined business of One E-Commerce Corporation, and its subsidiary, Islet Sciences, Inc. · “ISI” refers to Islet Sciences, Inc., a Delaware corporation, and our direct, wholly owned subsidiary; · “U.S. dollar,” “$” and “US$” refer to the legal currency of the United States; · “Securities Act” refers to the Securities Act of 1933, as amended; and · “Exchange Act” refers to the Securities Exchange Act of 1934, as amended. ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT Merger Agreement On December 30, 2011, we entered into an Agreement and Plan of Merger (the “Merger Agreement”) with ONCE, Inc., a Delaware corporation which was wholly owned by us (“Merger Sub”), and Islet Sciences, Inc., a Delaware corporation (“ISI”).Pursuant to the Merger Agreement, on December 30, 2011, Merger Sub was merged with and into ISI, the holders of common stock of ISI received an aggregate of 38,050.87 shares of our Series B preferred stock, $.001 par value per share (“Series B Preferred”) in exchange for the cancellation of all of the shares of common stock of ISI formerly owned by them, and the holders of Series A preferred stock of Islet received an aggregate of 1,713 shares of our Series A preferred stock, $.001 par value per share (“Series A Preferred”) in exchange for the cancellation of all of the shares of Series A preferred stock of ISI formerly owned by them (the “Merger”). Shares of Series A Preferred will be automatically converted into an aggregate of 1,173,000 shares of our common stock, par value $.001 per share (the “Common Stock”) at a conversion ratio of one share of Series A Preferred for one thousand shares of Common Stock upon effectiveness of a 1-for-45 reverse stock split of shares of Common Stock issued and outstanding as of the closing of the Merger (the “Reverse Split”). Upon conversion of Series A Preferred, the holders will receive the Company’s warrants to purchase and aggregate of 586,500 shares of Common Stock at an exercise price of $1.00 per share. Shares of Series B Preferred will be automatically converted into an aggregate of 38,050,870 shares of Common Stock, at a conversion ratio of one share of Series B Preferred for one thousand shares of Common Stock upon effectiveness of the Reverse Split. In connection with the closing of the Merger, ISI agreed to cancel 9,902,180 shares of Common Stock held by it effective upon the effectiveness of the Reverse Split. The foregoing description of the terms of the Merger Agreement is qualified in its entirety by reference to the provisions of the Merger Agreement which is included as Exhibit 2.1 of this Report and is incorporated by reference herein. 3 ITEM 2.01 COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS On December 30, 2011,we completed the acquisition of ISI as a result of the Merger. The acquisition was accounted for as a recapitalization effected by a merger. ISI is considered the acquirer for accounting and financial reporting purposes. The assets and liabilities of the acquired entity have been brought forward at their book value and no goodwill has been recognized. As a result of this transaction, the Company ceased being a “shell company” as that term is defined in Rule 12b-2 under the Exchange Act. Our Corporate Structure As set forth in the following diagram, following our acquisition of ISI, ISI became and currently is our direct, wholly-owned subsidiary. Organizational History of One E-Commerce Corporation One E-Commerce Corporation was originally incorporated on September14, 1994, under the laws of the State of Nevada. The company has had no material business since the cessation of the operations of its wholly owned subsidiary, One Commerce Corporation at the end of 2001. Since coming out of bankruptcy at the close of the 2001 calendar year, the Company has been in the development stage and has not realized any significant revenue from operations. Organizational History of Islet Sciences, Inc. Islet Sciences, Inc. was incorporated in Delaware on May 4, 2010 and is a development-stage biotechnology company with patented technologies focused on transplantation therapy for people with insulin-dependent diabetes. The Company's transplantation technology includes methods for the culturing, isolation, maturation, and immuno-protection (microencapsulation) of islet cells.The Company’s mission includes the introduction of commercial products with applications to cell-based replacement therapy in the healthcare marketplace. 4 DESCRIPTION OF BUSINESS Overview ISI was incorporated in Delaware on May 4, 2010 and is a development-stage biotechnology company with patented technologies focused on transplantation therapy for people with insulin-dependent diabetes. The Company's transplantation technology includes methods for the culturing, isolation, maturation, and immuno-protection (microencapsulation) of islet cells.The Company’s mission includes the introduction of commercial products with applications to cell-based replacement therapy in the healthcare marketplace. The traditional treatment for Type 1 diabetes involves daily "fingerstick" monitoring of blood glucose levels throughout the day, with multiple daily injections of insulin or its continuous infusion. This approach does not cure the disease nor its complications, and often is associated with poor blood glucose control, which has a long-term deleterious effect on major organs. Market Opportunity Diabetes is the sixth leading cause of death in the United States, contributing to more than 193,000 deaths per year. An estimated two million Americans are insulin-dependent diabetics. Currently, each diabetic patient costs the U.S. health care system more than $10,000 per year. We believe that the market will support a price significantly higher than $10,000 per year for a product that can effectively treat insulin-dependent diabetes. We estimate the potential market size is $14 billion for the United States and an additional $18 billion for the top six industrialized foreign countries. Development Strategy: Xenotransplantation of Porcine Cells Xenotransplantation is the removal of an organ or tissue from one species of animal and transplanting it to a member of another species. For example, porcine heart valves have long been successfully implanted in humans, and this is now considered routine. ISI utilizes encapsulated porcine islet cells and will be the basis of the company's product, Islet Sciences-PTM described below. Products ISI intends to seek FDA approval for marketing in the U.S. a first product, called Islet Sciences-PTM. Islet Sciences-PTM will be an injectable suspension of microencapsulated insulin-producing, pancreatic islet cells which are harvested from designated pathogen free pigs. We believe that Islet Sciences-PTM, a xenotransplantation (transplantation between different species) product, has significantly more commercial potential than human-to-human (allotransplantation) islet replacement approaches, due to the high cost and inherently limited supply of human islets. In the past, we researched the use of our technology for allotransplantation, and we may continue such research for use in select patient populations. We refer to this potential product as Islet Sciences-HTM. Both of these product candidates are intended for the treatment of insulin-dependent diabetes, and both are intended to be administered by injection into the patient's abdominal cavity, where the transplanted islet cells will produce insulin in response to increases in blood glucose, much like the patient's original pancreatic islet cells did prior to being destroyed by disease. The primary function of microencapsulation is to protect the islets from the host's immune system. The microcapsule coating is composed of layers of biocompatible materials.In addition to developing its products and delivery systems, the Company and its management are collaborating with research staff at the National Institutes of Health (NIH), University of Oxford, UK, University of Virginia, and the University of California to further develop its products and technologies. 5 Intellectual Property ISI’s patent estate is focused on enabling and protecting the first commercially viable treatment for Type 1 diabetes and consists of the following intellectual property and patent initiatives. Patent applications have been filed in respect of the following intellectual property: Title of Patent Application Date of Filing Application No. Novel Method for Islet Isolation and Maturation from a Young Porcine Model 09/28/2011 Novel Method for Islet Isolation and Maturation from a Young Porcine Model 09/28/2011 The maturation patent comprises a novel method for isolating islets cells from a porcine animal model in which the pancreas is excised, intact, from the porcine animal model which is then severed into a series of appropriate sizes and volume. The isolated and severed exocrine tissue and islet cells are then treated in-vitro with a non-specific collagenase enzyme exposure for a specific period that results in a partial digestion of the exocrine tissue comprising islets cells that are embedded within and protected by the partial digested exocrine tissue.It is the partial digestion followed by in vitro maturation that allows islets to function and be able to survive long term. In addition, the present invention further comprises a novel method for maturing a plurality of isolated porcine islet cells that are functional and can respond to glucose stimulation early in the maturation process. This patent further comprises a means for encapsulating the plurality of isolated porcine islet cells to minimize the need for an immunosuppressant during in vivo injection in a human recipient and the unique media that allows maturation of islets and allows the islets to be functional. The encapsulation patent provides novel, biocompatible matrices for cell encapsulation and transplantation. It further provides methods for delivering agents to encapsulated cells and to the local environment of a host system as well as methods for targeting and manipulating particular cells and/or proteins of the host system. There can be no assurance that the Company will succeed in obtaining any patent protection from its pending applications. No assurance can be given that any patent will be issued or that the scope of any patent protection will exclude competitors or that any patent, if issued, will be held valid if subsequently challenged. There can be no assurance that any steps ISI takes in this regard will be adequate to deter misappropriation of its proprietary rights or independent third parties developing functionally equivalent products. Despite precautions, unauthorized parties may attempt to engineer, reverse engineer, copy, or obtain and use ISI’s products or other information. Although management believes that ISI’s products do not infringe on the intellectual property rights of others, there can be no assurance that an infringement claim will not be asserted in the future. The prosecution or defense of any intellectual property litigation can be extremely expensive and would place a material burden upon ISI’s’ working capital. Suppliers While the use of porcine-derived biologic materials is established in human therapeutics, including insulin and heart valves, the FDA requires that porcine islets used in clinical studies for transplantation in humans come from designated pathogen free (DPF) pigs raised in a U.S. Department of Agriculture certified facility.The Company has a supply agreement with a supplier of DPF pigs to rear and provide suitable juvenile pigs as a supply of islet cells.The term of the contract is one year.The Company can obtain suitable pigs from other suppliers and the agreement with the supplier is not exclusive. 6 Manufacturing On September 7, 2010, ISI entered into a preliminary service agreement with Progenitor Cell Therapy, LLC (“PCT”) PCT will be our manufacturing partner through commercialization and marketingand will harvest islet cells frompigs provided by the supplier of DPF pigs and manufacture the encapsulated cells for transplantation.PCT is a client-based cell therapy services company that supports the development and commercialization of cellular therapies. PCT provides current Good Manufacturing Practices (“cGMP”) compliant cell manufacturing and consulting services that address regulatory, financial, technical, process, and quality system strategies. Services include a full spectrum of support and consulting related to process and product development, validation, due diligence evaluations, tissue collection, processing, and storage, product manufacturing, distribution and transportation. These activities will be performed in dedicated suites at PCT's facility in Mountain View, California. PCT holds a California Drug Manufacturing License for the clinical trial manufacture and distribution of cellular products and is registered with the FDA as a cell, tissue, or cellular or tissue-based product facility. PCT will also distribute the encapsulated islets in ready-to-use, sterile, single-use product infusion bags. ISI is currently negotiating a definitive service agreement with PCT. Competition The pharmaceutical and biotechnology industries are intensely competitive and technological progress can be rapid. Based upon publicly available information, it appears that there are no other cell transplantation products currently available, or in late stage clinical trials, that can effectively treat insulin-dependent diabetes. Nevertheless, we anticipate that the development of cell-based and other products that can better treat and manage this disease will remain the focus of intense competition. The strongest competition is anticipated to come from traditional and alternate insulin delivery systems, such as inhalable insulin or insulin pumps. If successful, such products would offer a moderately improved quality of life for diabetics, but are not likely to eliminate the need for frequent blood glucose monitoring or to address the inevitable long-term complications resulting from exogenous insulin therapies. There are several other companies engaged in the research of islet transplantation technologies. Some of these companies include: oLiving Cell Technologies (LCT) - publicly traded Australian-based biotech company developing an alginate-encapsulated neo-natal porcine islet cell product, reported to be conducting a phase I/IIa clinical trial in Russia; oIslet Sheet Medical - company engaged in the research and development of a bioartificial pancreas; oRevivicor - company engaged in the research and development of animal biotechnology platforms for treatment of human degenerative diseases including diabetes. Most of our competitors are larger than we are and have greater financial resources, technical expertise, or marketing, distribution, or support capabilities. We expect that we will face increased competition in the future as new companies enter the market and advanced technologies become available. Any of our competitors could broaden the scope of their products through acquisition, collaboration or internal development to more effectively compete with us. Our competitors may also develop new, more effective or affordable approaches or technologies which could compete with our products or render them obsolete. 7 Recent Studies There has been a significant amount of research activity in academic institutions concerning the concept of using porcine islet cells for transplantation in insulin-dependent diabetes. In 2006, a team at the University of Minnesota published positive data on the use of porcine islets in conjunction with immunosuppression to reverse diabetes in non-human primates. This observation was followed by further work from a collaborative project between scientists at the University of Alberta, Canada, and scientists at Emory University School of Medicine. The results from the project appeared to demonstrate that transplantation of fetal porcine islets, in conjunction with immunosuppression, was able to effectively reverse diabetic conditions for a period of months in non-human primates, further demonstrating the utility of porcine islets for transplantation therapy. We note that our proprietary encapsulation approach is designed to avoid or minimize the need for chronic immunosuppression, whereas the above findings have relied substantially on immunosuppression or manipulation of the immune system. Nevertheless, we could face increased competition from current or future licensees of technology developed from the above studies. Government Regulation Overview The development and commercialization of our products will be subject to extensive regulation in the United States by a number of regulatory authorities, including the FDA, and by comparable regulatory authorities in foreign countries. These regulatory authorities and other federal, state and local entities will regulate, among other things, the preclinical and clinical testing, safety, effectiveness, approval, manufacturing, labeling, packaging, export, storage, recordkeeping, adverse event reporting, and promotion and advertising of our products. We will require FDA approval of our products, including a review of the manufacturing processes and facilities used to produce our products, before we may market the products in the United States. In December, 2007, our management participated in a pre-IND meeting with the FDA in order to discuss manufacturing, preclinical, and clinical plans for Islet Sciences-PTM. Both Islet Sciences-PTM and Islet Sciences-HTM will be classified as combination biological and device products by the FDA. The islets comprise the biological component and the microencapsulation material comprises the device component. The FDA Center for Biologics (“CBER”) has jurisdiction, meaning the Islet Sciences-PTM product will be reviewed primarily as a biological product. Biological products are subject to dual regulation. Their approval for marketing, among other things, is regulated under the Public Health Service Act through a biologics license application, or BLA. However, biological products are also drugs and must meet drug approval standards under the Federal Food, Drug and Cosmetic Act, including good manufacturing practices regulations, good laboratory practices, and regulations governing clinical trials. Combination products are regulated on the basis of product's primary mode of action and can require approval and/or review by more than one regulatory center of the FDA. Pre-IND Process The pre-IND process was completed by a company called Microislet, Inc. andinvolved a submission by it of a compendium of information to the FDA concerning our technology, our methods, and the preliminary studies to support our desire to file an IND in the future. Our management participated in that process and posed a number of questions to the agency regarding the adequacy of their work to satisfy the requirements for an IND filing, and they provided guidance and proposed additional work that would fulfill their requirements for product safety and reliability. 8 Clinical Trial Process Development of a therapeutic product for human use under applicable laws and regulations is a multi-step process. First, in vitro and/or animal testing must be conducted in a manner consistent with good laboratory practices to establish the potential safety and effectiveness of the experimental product with regard to a given disease. Before human clinical trials may begin for new drugs and biologics, and an IND application containing, among other things, preclinical data, chemistry, manufacturing and control information, an investigative plan, must be submitted to the FDA. The Clinical trials following approval of an IND will also require the approval and oversight by an Institutional Review Board (“IRB”) to assure proper patient protection. Clinical trials of certain medical devices generally require the same sort of submission in the form of an application for an investigational device exemption (“IDE”). We believe that the submission of an IND will be adequate for Islet Sciences-P(TM) or Islet Sciences-HTM, and that a separate IDE submission will not be required for either product. Once a trial begins, changes to the investigational product or study protocol may require prior approval before implementation. There can be no assurance that submission of an IND application or an IDE will result in the ability to commence clinical trials. In addition, the FDA may place a clinical trial on hold or terminate it at any phase if, among other reasons, it concludes that clinical subjects are being exposed to an unacceptable health risk. Finally, pursuant to the FDA's Bioresearch Monitoring (“BIMO”) program, the FDA conducts on-site inspections and data audits of the conduct and reporting of all FDA-regulated research. The FDA's BIMO compliance programs address inspections of non-clinical testing labs, clinical investigators, clinical trial sponsors/monitors and IRBs. Clinical trials of pharmaceuticals or biologics typically involve three phases, although those phases can overlap. oPhase I is conducted to evaluate the basic safety, metabolism, and pharmacology, and pharmacokinetics, and to identify potential side effects with escalating doses, the maximum tolerated dose of the experimental product in humans, and if possible, to begin to evaluate various routes, dosages, and schedules of product administration. These studies are often conducted in healthy subjects. Phase I trials are not intended to find early indications of effectiveness; however, it is not uncommon to evaluate these endpoints. o Phase I/II clinical trials are conducted to evaluate safety and initial efficacy indications in the patient population afflicted with a specific disease or condition for which the product is intended for use. o Phase II clinical trials are conducted in groups of patients afflicted with a specific disease or condition for which the product is intended for use in order to further test safety, begin evaluating effectiveness, optimize dosage amounts and determine dose schedules and routes of administration. o Phase III studies are usually randomized, double blind studies testing for product safety and effectiveness in an expanded patient population in order to evaluate the overall risk/benefit relationship of the product and to provide an adequate basis for product labeling. These studies also may compare the safety and effectiveness of the product with currently available products. Biologics Approval Process Following our completion of clinical investigations, the preclinical and clinical data that have been accumulated, together with chemistry and manufacturing and controls specifications and information, are submitted to the FDA in a Biologics License Application or BLA. The FDA may refuse to accept a BLA for filing if certain content criteria are not met and may require additional information, including clinical data, before approval. To approve a BLA, the agency must determine, among other things that the product is safe, pure, and potent, and that any facility in which it is manufactured, processed, packed or held, meets standards designed to assure the product's continued safety, purity, and potency. If the FDA approves a BLA, we will need to continue to be compliant with strict FDA requirements concerning good manufacturing practices, enforced by periodic inspections, and adverse event reporting, as well as with any special requirements imposed as a part of the BLA approval, in addition to numerous other FDA regulatory requirements applicable to drugs and biological products. With certain exceptions, changes to the labeling of approved biological products require approved supplemental applications. In addition, a supplemental application is required to be submitted to the FDA for any change in the product, production process, quality controls, equipment, facilities, or responsible personnel that has a substantial potential to have an adverse effect on the identity, strength, quality, purity, or potency of the product as may relate to the safety or effectiveness of the product. These supplemental applications may require the submission of clinical or comparability data and require FDA approval before the product may be marketed as modified. The approval process is lengthy, expensive, and uncertain. 9 Labeling and Advertising The nature of marketing claims that the FDA will permit us to make in the labeling and advertising of our products will be limited to those specified in an FDA approval. Claims exceeding those that are approved will constitute a violation of the Federal Food, Drug, and Cosmetics Act. FDA has primary responsibility for enforcing laws against false advertising and promotion of prescription drug products. Violations of the Federal Food, Drug, and Cosmetics Act, Public Health Service Act, or regulatory requirements at any time during the product development process, approval process, or after approval may result in agency enforcement actions, including voluntary or mandatory recall, license suspension or revocation, pre-market approval withdrawal, seizure of products, fines, injunctions, and/or civil or criminal penalties. Any agency enforcement action could have a material adverse effect on us. The advertising of our products will also be subject to regulation by the Federal Trade Commission, under the FTC Act. The FTC Act prohibits unfair methods of competition and unfair or deceptive acts in or affecting commerce. Violations of the FTC Act, such as failure to have substantiation for product claims, would subject us to a variety of enforcement actions, including compulsory process, cease and desist orders, and injunctions. FTC enforcement can result in orders requiring, among other things, limits on advertising, corrective advertising, consumer redress, and restitution. Violations of FTC enforcement orders can result in substantial fines or other penalties. Foreign Regulation Outside the United States our ability to market our products will also depend on receiving marketing authorizations from the appropriate regulatory authorities. The foreign regulatory approval process includes all of the risks associated with FDA approval described above. The requirements governing the conduct of clinical trials and marketing authorization vary widely from country to country. Employees As of January 6, 2012, ISI had two employees, its Chief Executive Officer and our Chief Financial Officer. The Company also utilizes the services of other consultants and advisors to supplement the resources of its employees from time to time. These include scientific personnel, accountants, auditors and attorneys. Some of these positions, especially those of a technical nature, may be converted to employment if and when the Company's business requires and resources permit. Scientific Advisory Board ISI also maintains a Scientific Advisory Board of four outside consultants, all with doctoral degrees. These consultants are as follows: Chair - Dr. Jonathan Lakey, PhD – MSM Dr. Jonathan Lakey has had a long history in cell and tissue transplantation with a focus on diabetes and islet transplantation. He graduated from the University of Alberta (BSc, MSc, PhD) and received postdoctoral training in Indianapolis and Seattle before returning to establish his research program at the University of Alberta. He is a former Director of the Comprehensive Tissue Bank. His contributions and partnership with Dr. James Shapiro led towards the improvement of islet isolation techniques and the development of the “Edmonton Protocol” for patients with Type 1 diabetes, a recognized major advancement in the treatment of diabetes. He has been awarded research grants and awards for diabetes and transplantation research from the Alberta Heritage Foundation for Medical Research (AHFMR), Canadian Diabetes Association and the Juvenile Diabetes Foundation International (JDFI). Dr. Lakey is widely sought after as a speaker in the field of diabetes islet transplantation and regulatory standards of cell and tissue transplantation. He has been widely published with over 250 referred scientific papers, 26 book chapters, submitted over 500 scientific abstracts, and has recently published a technical book on islet isolation. Among his proudest achievements, Dr. Lakey and his team have successfully trained over 40 islet transplant centers worldwide in replicating the Edmonton Protocol, resulting in diabetic patients being freed from exogenous insulin injections. He sits on editorial boards of several diabetes and transplantation journals, reviews manuscripts for several journals, and has served as a Councilor for Cell Transplant Society. Currently, Dr. Lakey is the Director of Research and Associate Professor of Surgery at the University of California, Irvine. He recently accepted the position of Director of the Clinical Islet Program at the University of California, Irvine. 10 Paul Johnson, MBChB MD FRCS, President, IPITA Director of Oxford Islet Transplant Programme and Professor of Paediatric Surgery, University of Oxford. Dr. Johnson also currently serves as President of the International Pancreas and Islet Transplant Association. Paul Johnson qualified in medicine from the University of Leicester and subsequently trained in General Surgery in Leicester and Derby, followed by higher surgical training in Paediatric Surgery in Oxford, Melbourne, and Great Ormond Street Hospital in London. Between 1993 and 1996 he was a Research Fellow in the Department of Surgery at the University of Leicester, where he undertook a project on the Isolation of Human Islets of Langerhans for Pancreatic Islet Transplantation. This led to a Doctorate of Medicine and started his ongoing interest in the field of Islet Transplantation for reversing Type 1 Diabetes. He was awarded a Hunterian Professorship from the Royal College of Surgeons of England for this research in 1998. In 2002, Mr. Johnson was appointed Director of the Islet Transplant Programme in Oxford. He is currently Chairman of the Research division of British Association of Paediatric Surgeons Research and Clinical Effectiveness Committee, Founder of the UK Academic Paediatric Surgeons Group and Co-Secretary of the International Pancreas and Islet Transplantation Association. He is also Clinical Tutor at St. Edmund Hall. He has an active research group and his research interests include ways of optimizing the current methods used for islet isolation with particular reference to pancreatic structure and collagenase, and the developmental biology of the pancreas and foregut with particular relevance to the use of adult stem cells as an alternative source of islet tissue for transplantation. In addition to islet transplantation, his clinical interests include the neonatal and paediatric pancreas (endocrine and exocrine), as well as other aspects of paediatric surgical gastroenterology. Steven Paraskevas, MD PhD Dr. Paraskevas is a transplant surgeon at McGill University Health Centre, specializing in pancreas and kidney transplantation. Originally from Winnipeg, Dr. Paraskevas obtained a BA in Biology at Harvard University in 1988, and obtained his MD and completed General Surgery Residency at McGill. During that time, he also studied mechanisms of cell death in transplanted human islets, completing a PhD in Experimental Surgery at McGill in 2003. Based on this work, he also earned the Scientific Trainee Award of the Canadian Diabetes Association in 1997. After residency, he completed a two-year fellowship in abdominal solid-organ transplantation at the University of Minnesota, where he was also involved in the clinical islet transplant program under Dr. Bernhard Hering. He returned to McGill in 2002 as Assistant Professor in Surgery, and member of the multi-organ transplant program. He is currently Director of the Pancreas and Islet Transplant Program and of the Human Islet Isolation Laboratory at McGill. His current research focuses on mechanisms of cell survival during ischemia and the effect of metabolic and inflammatory stress on engraftment of human islets. He is a Councillor-at-large of the Canadian Society of Transplantation and Chair of the Cell Transplant Committee of the American Society of Transplant Surgeons. Jerry L. Nadler, MD Dr. Nadler is Professor and Chairman of Internal Medicine, the Harry H. Mansbach Endowed Chair in Internal Medicine and Director of the Strelitz Diabetes Center at Eastern Virginia Medical School. Dr. Nadler is also the Scientific Founder of Diakine, a seed stage company developing therapies for type 1 and type 2 diabetes and related complications. Dr. Nadler is also a Pfizer Visiting Professor in Diabetes. Dr. Nadler has been a member of a Special Advisory Committee on Type I Diabetes with the director of the National Institutes of Health Diabetes Institute. Dr. Nadler was also the Associate Director of the NIH-funded Diabetes Endocrinology Research Center at the University of Virginia. Dr. Nadler has research funding from the Juvenile Diabetes Foundation, The Ella Fitzgerald Charitable Foundation and the Iacocca Foundation. He is a standing member of the ADA and NIH grant review committees. 11 DESCRIPTION OF PROPERTY We use office space at 1370 Avenue of the Americas, Suite 902, New York, NY 10019, which is our principal place of business, based on our agreement with Cameron Associates, the investment relations consultant of ISI that provides this office space to us free of charge. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION. THE DISCUSSION IN THIS SECTION CONTAINS CERTAIN STATEMENTS OF A FORWARD-LOOKING NATURE RELATING TO FUTURE EVENTS OR OUR FUTURE PERFORMANCE. WORDS SUCH AS "ANTICIPATES," "BELIEVES," "EXPECTS," "INTENDS," "FUTURE," "MAY" AND SIMILAR EXPRESSIONS OR VARIATIONS OF SUCH WORDS ARE INTENDED TO IDENTIFY FORWARD-LOOKING STATEMENTS, BUT ARE NOT THE ONLY MEANS OF IDENTIFYING FORWARD-LOOKING STATEMENTS. SUCH STATEMENTS ARE ONLY PREDICTIONS AND ACTUAL EVENTS OR RESULTS MAY DIFFER MATERIALLY. IN EVALUATING SUCH STATEMENTS, WE URGE YOU TO CAREFULLY CONSIDER VARIOUS FACTORS IDENTIFIED IN THIS REPORT, WHICH COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE INDICATED BY SUCH FORWARD-LOOKING STATEMENTS. Overview We are a biotechnology company engaged in the research, development, and commercialization of patented technologies in the field of transplantation therapy for people with conditions requiring cell-based replacement treatments, with a focus on type 1, or insulin-dependent diabetes. Patented islet transplantation technology, along with our own developments, constitute methods for isolating, culturing, cryopreservation, and immuno-protection (microencapsulation) of islet cells. We intend to continue our research and development efforts and ultimately to introduce products to the market. Currently, we have no products for sale and are focused on research and development activities in preparation for clinical activities. Since inception, we have financed our operations through private sales of equity securities. We have not generated revenues from sales of products and have had losses since inception. We anticipate that we will incur substantial additional operating losses in future years as we progress in our research and development programs. We do not expect to produce revenues from product sales for the foreseeable future so our revenues will be limited to research grants we are able to obtain. Management has projected that cash on hand will be sufficient to allow us to continue our operations only through December 31, 2012. At that time we therefore will need additional funding, either through equity or debt financings or partnering arrangements, or we will be forced to curtail or cease operations. Going Concern The financial statements included elsewhere in this current report on Form 8-K have been prepared assuming we will continue as a going concern. We incurred operating losses and negative operating cash flows through April 30, 2011, and as of that date our cash position was $3,290. We have incurred net losses of $701,566 and negative operating cash flows of $383,710 for the year ended April 30, 2011. Currently, management has projected that cash on hand will be sufficient to allow us to continue our operations only through December of 2012. Management's plans in regard to these matters are described in Note 1 to our consolidated financial statements. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Our future cash requirements will depend on many factors, including continued scientific progress in our research and development programs, the scope and results of pre-clinical and clinical trials, the time and costs involved in obtaining regulatory approvals, the costs involved in filing, prosecuting and enforcing patents, competing technological and market developments, and the cost of product commercialization. We do not expect to generate a positive cash flow from operations at least until the commercial launch of our first product and possibly later given the expected spending for research and development programs and the cost of commercializing product candidates. During 2011, we completed private placements of equity securities for aggregate gross proceeds of $1,634,000. 12 Recent Developments Preferred Stock Offering On December 16, 2011, ISI entered into and consummated private placement of securities pursuant to a Subscription Agreement (the “Subscription Agreement”) with certain accredited investors whereby the investors agreed to and did purchase for an aggregate purchase price of $528,000 an aggregate of 1,173 shares of ISI’s Series A preferred stock, par value $.0001 per share. Each share of preferred stock is convertible into one thousand shares of common stock, par value $.001 per share, of the Company. The holders of preferred stock are entitled to receive upon conversion warrants of the Company to purchase an aggregate of 586,500 shares of the Company’s common stock at a per share price of $1.00. Common Stock Offering From June to August of 2011, ISI offered and sold to certain accredited investors in a private placement an aggregate of 10,564,997 shares of its common stock for aggregate gross proceeds of $1,106,000. Results of Operations Comparison of the Six Months Ended October 31, 2011 and 2010 There were no revenues for the periods ended October 31, 2011 and 2010. General and administrative expenses increased to $701,066 for the six months ended October 31, 2011 from $92,109 for the six months ended October 31, 2010.The primary reason for the increase in general and administrative expenses was stock compensation expense and the professional fees incurred to prepare for the upcoming merger and preparation of offering documents for raising additional capital during six months ended October 31, 2011. The major components of the increase are as follows: a) Legal and Professional expense increased by approximately $89,134 to $114,960 for the six months ended October 31, 2011 compared to $25,826 for the six months ended October 31, 2010; b) For the period ending October 31, 2011, the Company recognized $493,442 of stock based compensation expense related to grants to consultants, Scientific Advisory Board members and the CEO. c) Advertising expense was $16,500 for the six months ended October 31, 2011 compared to no expense for the six months ended October 31, 2010; d) Travel expense increased by approximately $54,128 to $98,495 for the six months ended October 31, 2011 compared to $44,348 for the six months ended October 31, 2010; e) Depreciation and amortization expense was $15,202 for the six months ended October 31, 2011 and $15,202 for the six months ended October 31, 2010. f) Research and development expenses decreased by approximately $71,000 during the six months ended October 31, 2011 to $173,531 from $244,519 for the six months ended October 31, 2010. The primary reason for the decrease in research and development expense is due to the move to the next phase of the development cycle. Net loss increased to $876,018 for the six months ended October 31, 2011, as compared to $336,628 for the six months ended October 31, 2010.The $539,390 increase in net loss is primarily due to the increase in G&A expenses related to stock compensation expense and the legal and professional fees associated with the upcoming merger transaction. 13 Liquidity and Capital Resources We have historically financed our operations primarily through the issuance of common stock and debt and by relying on other financing. Operating Activities Cash used in operating activities during the six months ended October 31, 2011 increased to $441,086 as compared to $331,471 used for the six months ended October 31, 2010. This is primarily attributable to an increase in general and administrative expense due to stock compensation expense and the legal and professional fees associated with the upcoming merger transaction for the six months ended October 31, 2011. Investing Activities Cash used for investing activities during the six months ended October 31, 2011 was $250,000. This is attributable to the purchase of controlling equity in One E-Commerce Corporation, a merger target for the company. Financing Activities We have financed our operating and investing activities primarily from the proceeds of private placements of common stock, convertible investor notes, andpreferred stock. During the six months ended October 31, 2011, the total net cash provided by financing activities was $1,078,500 from the net proceeds fromthe private placement of commonstock.During the six months ended October 31, 2010, the total net cash provided by financing activities was $357,000, from the net proceeds received from convertible note payable. Working Capital Our primary sources of liquidity have been short-term loans from private placements of convertible notes, advances against accounts payable, and private placements of equity securities, for net proceeds of $1,572,000 through October 31, 2011. Fiscal Year Ended April 30, 2011 (since inception on May 4, 2010). Revenue for the fiscal year ended April 30, 2011 was 0. General and administrative expenses for the fiscal year ended April 30, 2011 were $420,117. This included legal and professional fees of $120,047 and travel expense of $133,537. Research and development expenses for the fiscal year were $281,449.These expenses were primarily for contractors that provided these investigative and consulting services. 14 Our net loss was $701,566 or $0.04 per common share in fiscal year 2011. We expect to report additional net losses for the foreseeable future. We have not generated profits to date and therefore have not paid any federal income taxes nor have we recognized any tax benefits since inception. At April 30, 2011 our federal tax net operating loss was approximately $650,000. Our ability to utilize our net operating loss and tax credit carry forwards may become subject to limitation in the event of a change in ownership. Liquidity and Capital Resources We have financed our operations since inception primarily through loans, which, from inception through April 30, 2011, have netted approximately $567,000. Our combined cash and cash equivalents totaled $3,290 at April, 30, 201.The primary uses of cash and cash equivalents during the year ended April, 30, 2011, was used to finance our operations - principally employee costs, lab supplies, collaboration research, and working capital requirements. The sources of cash during the year ended April, 30, 2011, were loans. As stated above, future cash requirements will depend on many factors. We intend to seek additional funding through grants and through public or private financing transactions. Successful future operations are subject to a number of technical and business risks, including our continued ability to obtain future funding, satisfactory product development, regulatory approvals, and market acceptance for our products. As described in the overview above, we expect that our available cash and expected grant and interest income will be sufficient to finance currently planned activities only through April 2012. We will also need additional funds or a collaborative partner, or both, to finance the clinical development activities of our product candidates. We expect that our primary sources of capital for the foreseeable future will be through the public or private sale of our debt or equity securities and through collaborative arrangements. There can be no assurance that such collaborative arrangements, or any public or private financing, will be available on acceptable terms, if at all, or can be sustained. Several factors will affect our ability to raise additional funding, including, but not limited to, market volatility of our common stock and economic conditions affecting the markets generally or some portion or the entire technology sector. If adequate funds are not available, we may be required to delay, reduce the scope of, or eliminate one or more of our research and development programs, which may have a material adverse effect on our business. Plan of Operation We budgeted our total cash costs for our operations for the next 12 months (ending April 30, 2012) at approximately $1.5 million. The actual amount of funds required during the next 12 months, and the amount required to complete initial pre-clinical studies, will depend on a variety of factors, many of which are outside of our control. These factors include, among others, the results of initial and follow-up studies and unforeseen changes in biopharmaceutical regulations. 15 The $1.5 million we have budgeted for the 12 months is divided into the following categories: Category Estimated Cost Cost of Labor $ Insurance Legal & Professional Fees Product Development Rent or Lease Travel Advertising Total $ The actual costs within each category may vary significantly from the estimates set forth above based on the factors discussed above. We continue to evaluate various possible strategic transactions, including in-licensing or acquiring complementary products, technologies, or companies. If we in-license or acquire products, technologies, or companies, we expect that our operating expenses would increase as a result. We also expect that our research and development expenses will increase over the current level and that we will require significant additional capital to fulfill our business plan.Research and development activities, together with our general and administrative expenses, will result in substantial operating losses for the foreseeable future. We expect to add additional employees and collaborators as they become necessary. Critical Accounting Policies Our significant accounting policies are disclosed in Note 2 to our consolidated financial statements. Certain of our policies require the application of management judgment in making estimates and assumptions which affect the amounts reported in the consolidated financial statements and disclosures made in the accompanying notes. Those estimates and assumptions are based on historical experience and various other factors deemed to be applicable and reasonable under the circumstances. The use of judgment in determining such estimates and assumptions is by nature, subject to a degree of uncertainty. Accordingly, actual results could differ from the estimates made. Recent Accounting Pronouncements See Note 2 of our accompanying Financial Statements for a full description of recent accounting pronouncements and our expectation of their impact, if any, on our results of operations and financial condition. Cost of Revenues and Selling, General and Administrative Expenses and Research and Development Expenses:The primary purpose of the Company is to conduct research on the development, testing and delivery of our protocols, and the potential commercialization of our products. 16 Research and Development Expenses Research and development expenses consist of expenses incurred in performing research and development activities including salaries and benefits, facilities and other overhead expenses, contract services and other outside expenses. Research and development costs are charged to operations when incurred. Stock-Based Compensation: The Company follows the provision of FASB ASC Topic 718 for the measurement and recognition of compensation expense for all share-based payment awards to employees, directors and non-employees. The Company estimates the expected term, which represents the period of time from the grant date that the Company expects its stock and stock equivalents to remain outstanding, using the simplified method as permitted by SAB 107 and SAB 110. Under this method, the expected term is estimated as the mid-point between the time the stock and stock equivalents vest and their contractual terms. The Company continues to apply the simplified method because it does not have sufficient historical exercise data to provide a reasonable basis upon which to estimate the expected terms due to the limited period of time its equity shares have been publicly traded and the limited number of its stock and stock equivalents which have so far vested and become eligible for exercise. The estimated fair value of grants of stock and stock equivalents and warrants to our nonemployees is charged to expense, if applicable, in the financial statements. These stock and stock equivalents vest in the same manner as the employee stock and stock equivalents granted under each of the option plans as described above. As of April 30, 2011, we recorded compensation/service expense of $127,031. Off-Balance Sheet Arrangements We do not have off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as "special purpose entities" (SPEs). SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information with respect to the beneficial ownership of our voting securities following the completion of the Merger and after giving effect to the Reverse Split described in Item 1.01 of this report by (i) persons who beneficially own more than 5% of our Common Stock; (ii) our directors; (iii) our executive officers; and (iv) all of our executive officers and directors as a group. The address for each officer and director is c/o One E-Commerce Corporation, 1370 Avenue of the Americas, Suite 902, New York, New York 10019. 17 Name Office Shares Beneficially Owned(1)(2) Percent of Class(3) Officers and Directors John Steel Director and CEO 17.7 % Richard Egan CFO * George D. Todaro Director * Joel D. Perlin(4) Director 9.4 % All officers and directors as a group (4 persons named above) 27.1 % 5% Securities Holders Charles Dupont 13740 Nob Avenue Belmar, California 92014 12.2 % Charles Rhodes 1038 Cheldony 12.2 % Jonathan Lakey 34A McClung Ct. Edmonton, AB Canada 5.2 % Sand Dollar LLC 600 E. Speedway Tuscon, Arizona 85705 9.1 % 18 * Less than 1%. Beneficial ownership is determined in accordance with the rules of the SEC and generally includes voting or investment power with respect to securities. Represent shares of the Company’s common stock issuable upon conversion of Series B preferred stock of the Company. Based on 39,410,870 shares of the Company’s common stock outstanding after the Closing and after giving effect to the Merger and the Reverse Split. Includes shares held by entities affiliated with or controlled by Mr. Perlin as follows: - 3,000,000 shares held by H.S. Perlin Co., Inc., Defined Benefit Pension Plan - 700,000 shares held by The Perlin Family Trust (DTD 12/27/95) Changes in Control Except as described herein, there are currently no arrangements which may result in a change in control of the Company. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Directors and Executive Officers The following table sets forth certain information as of December 30, 2011 concerning our directors and executive officers: Name Age Position John Steel 48 Director, Chief Executive Officer Richard Egan 60 Chief Financial Officer George J. Todaro 74 Director Joel D. Perlin 65 Director 19 John Steel, 48, has been the President and CEO of Islet Sciences, Inc. since June 2010.Mr. Steel brings over twenty years of senior management and investment experience in the healthcare services and biotechnology sector. In 1998, Mr. Steel founded MicroIslet, Inc., the firm that pioneered and developed the technology that comprises Islet Sciences, Inc., and served as its Chairman and Chief Executive Office from September 1998 to 2002. In 2002 MicroIslet, Inc. became public trough a merger with ALD Services, Inc. and Mr. Steel became Chairman and CEO of the public company, in which capacity he served until 2007. From January 1996 to December 1997, Mr. Steel was Chief Executive Officer of AKESIS Pharmaceuticals, Inc., a company that developed a patented treatment for insulin resistance for Type II diabetes. From 1996 to 2007 Mr. Steel served as a director of AKESIS Pharmaceuticals, Inc., which became a public company in December 2004 through a merger with Liberty Mint, Ltd.From January 1987 to June 1990, Mr. Steel served as the Vice President of Defined Benefit Inc., a company he founded in 1986 that provided financial services to health care professionals. After Defined Benefit Inc., Mr. Steel was an active investor and consultant within numerous areas including early-stage biotechnology and device companies through Steel Management. Mr. Steel himself is diagnosed with Type 1 Juvenile Diabetes and is actively involved in fund raising for various diabetes research-related charities. Mr. Steel has recently chaired panels regarding the future of diabetes for the California Insurance Commissioner. Mr. Steel is also a noted speaker on the topic of diabetes - including its management, economics, and future opportunities for improvement in therapeutic modalities. Mr. Steel received his M.B.A. degree with an emphasis in finance from the University of Southern California and a Bachelor of Arts degree from Dartmouth College. We believe that Mr. Steel's qualifications and his extensive experience with biotechnology companies developing treatments for diabetes provide a unique perspective for our board. Richard Egan, age 60, has been the Chief Financial Officer of Islet Sciences, Inc. since October 2011. Mr. Egan brings twenty five years of finance experience in the software and telecommunications industries. Mr. Egan held the following positions throughout his career: CFO of American Internet Services, LLC (business to business collocation facilities) from July 2008 to December 2009; CFO of QThink, Inc. (integrated circuit design firm) from February 2007 to July 2008; CFO of Global Wireless Entertainment, Inc., dba Skinit.com (internet commerce and licensed content company), from January 2006 to December 2006; CFO of Powernet Global Communications (telecommunications services), from May 2004 to December 2005; CFO and Vice-President of Digineer, Inc. (business intelligence software, custom software development), from 1987 to 2003. Mr. Egan received his B.S. degree in economics from the University of Cincinnati. George J. Todaro, MD, age 74, has been with Targeted Growth, Inc. since 2001 where he held positions of CEO, Chief Scientific Officer, Executive Director and consultant. Dr. Todaro is currently a director of Presage Biosciences, Inc., a privately held company. Dr. Todaro is a renowned research scientist and medical doctor, Dr. Todaro co-authored the groundbreaking “Oncogene Theory” while at the National Institute of Health (NIH) in Bethesda, Maryland in1969. The “Oncogene Theory” became one of the foundations for future cancer research.In the early 90s, as scientific director at Seattle-based PathoGenesis, he developed a treatment that has saved the lives of countless cystic fibrosis patients.And, more recently, his focus has turned to biotechnology, where he is working to find ways to increase the world’s food supply.Todaro can also add to his list of accomplishments that he was elected to the National Academy of Sciences, was a professor and department head at the University of Washington, holds over 20 patents, and was named one of the Ten Outstanding Young Men of America in 1970. Dr. Todaro received a B.A. degree from the Swarthmore College in 1958 and a M.D. degree from the New York University School of Medicine in 1963. We believe that Dr. Todaro is well suited to sit on our board based on his extensive scientific experience. Joel D. Perlin, age 65, has been the President of H.S. Perlin Co., Inc. since 2002. After his graduation from the San Diego State University in 1969, he began to pursue a career in the gold and rare coin industry. He has since become a renowned professional numismatist and a recognized expert in international gold trade and advisory.Mr. Perlin combines his coin expertise with a keen insight into factors affecting the precious metals trade, resulting in highly successful and lucrative gold investment market trading for his clients. For more than 40 years, he has been instrumental in developing personalized investment portfolios using both rare coins and U.S. gold coins for high net worth investors, corporate pension plans and financially private investors. Mr. Perlin receive his B.S. degree in marketing from the San Diego State University in 1969. We believe that Mr. Perlin's expertise in financial matters based on his extensive experience in international gold trade and advisory positions him well as our director. All of our directors hold their positions on the board until our next annual meeting of the shareholders, and until their successors have been qualified after being elected or appointed. Officers serve at the discretion of the board of directors. There are no family relationships among our directors and executive officers. There is no arrangement or understanding between or among our executive officers and directors pursuant to which any director or officer was or is to be selected as a director or officer, and there is no arrangement, plan or understanding as to whether non-management shareholders will exercise their voting rights to continue to elect the current board of directors. 20 Our directors and executive officers have not, during the past ten years: · had any bankruptcy petition filed by or against any business of which was a general partner or executive officer, either at the time of the bankruptcy or within two years prior to that time, · been convicted in a criminal proceeding and is not subject to a pending criminal proceeding, · been subject to any order, judgment or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities, futures, commodities or banking activities; or · been found by a court of competent jurisdiction (in a civil action), the Securities Exchange Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended or vacate Board Committees We currently do not have standing audit, nominating or compensation committees. Currently, our entire board of directors is responsible for the functions that would otherwise be handled by these committees. We intend, however, to establish an audit committee, a nominating committee and a compensation committee of the board of directors as soon as practicable. We envision that the audit committee will be primarily responsible for reviewing the services performed by our independent auditors, evaluating our accounting policies and our system of internal controls. The nominating committee would be primarily responsible for nominating directors and setting policies and procedures for the nomination of directors. The nominating committee would also be responsible for overseeing the creation and implementation of our corporate governance policies and procedures. The compensation committee will be primarily responsible for reviewing and approving our salary and benefit policies (including stock options), including compensation of executive officers. Audit Committee Financial Expert The Board of Directors has determined that Joel D. Perlin is our Audit Committee financial expert, as defined under Item 407(d)(5)(i) of Regulation S-K. Code of Ethics We do not have a code of ethics but intend to adopt one in the near future. 21 EXECUTIVE COMPENSATION The following is a summary of the compensation we paid to our executive officers, for the two fiscal years ended December 31, 2010 and 2009 andcompensation paid by ISI for the fiscal year ended April 30, 2011 since inception on May 4, 2010. Summary Compensation Table Name and Position(s) Year Salary($) Stock Awards All other Compensation Total Compensation John Steel(1) $ $
